UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6094



LLOYD EUGENE BROWN,

                                              Plaintiff - Appellant,

          versus


JOSE A. SERANNO; REX BLOCKER; RICHARD FRICKEY;
LOUSIA ROSARIO; GARY FAVOUR, Nurse; UNITED
STATES ATTORNEY FOR THE DISTRICT OF SOUTH
CAROLINA; ATTORNEY GENERAL OF THE UNITED
STATES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(2:05-cv-03342-RBH)


Submitted:   June 29, 2007             Decided:     September 4, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Eugene Brown, Appellant Pro Se.      Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lloyd Eugene Brown appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Brown v. Seranno, No. 2:05-cv-03342-RBH (D.S.C. filed

Nov. 30, 2006 & entered Dec. 1, 2006).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 2 -